       Case 5:98-cr-00013-DCB Document 84 Filed 06/08/20 Page 1 of 15



                 IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                            WESTERN DIVISION
United States of America
vs.                             CRIMINAL ACTION NO. 5:98-cr-13-DCB-1
Bobby Wilson, Jr.                                               Defendant
                                   ORDER

      This cause comes before the Court on the pro se defendant’s

Motion for Writ of Coram Nobis. [ECF No. 80]. Having considered

the motion, applicable statutory and case law, and being

otherwise fully advised as to the premises, the Court finds and

orders as follows:

                                Background

      On February 22, 1999, the defendant pleaded guilty to two

counts of bank robbery in violation of 18 U.S.C. § 2113(a). On

June 15, 1999, this Court sentenced the defendant to seventy

months of imprisonment and three years of supervised release for

each count, to run concurrently.

      On March 24, 2004, the defendant was released from prison

and his three-year supervised release period began. Defendant

was instructed to report to the United States Probation Office

in Jackson, Mississippi within seventy-two hours of his release.

The defendant failed to report to the Probation Office as

instructed. On March 20, 2004, the defendant was arrested by the

                                     1
      Case 5:98-cr-00013-DCB Document 84 Filed 06/08/20 Page 2 of 15



Warren County Sheriff’s Department for another bank robbery in

Vicksburg, Mississippi. The petitioner was subsequently indicted

on July 20, 2004, in the Circuit Court of Warren County,

Mississippi, for the March 2004 bank robbery. The petitioner was

convicted in a jury trial and sentenced to life imprisonment

without parole on December 15, 2004. The petitioner received

this sentence pursuant to Mississippi’s habitual offender

statute, Miss. Code Ann. § 99-19-81, which requires an offender

to receive the maximum sentence without parole or probation for

the felony for which he is convicted if he has been twice

previously convicted of a state or federal felony and sentenced

to one year or more for each crime. The petitioner is currently

serving said sentence.

     The petitioner now seeks relief from his 1999 guilty plea

to the two counts of bank robbery. The petitioner seeks relief

from the 1999 judgment “because the Court deprived the

petitioner of due process when it failed to conduct on its own,

a separate competency hearing when the evidence raised a

sufficient doubt as to the petitioner’s mental ability to stand

trial.” [ECF No. 80] at p. 2. Prior to the petitioner’s entry of

a guilty plea, defense counsel and the United States made a

joint ore tenus motion for a mental health examination. [ECF No.

9]. The petitioner has a history of suicidal ideation and

depression. On August 5, 1998, the Court granted the motion and
                                    2
      Case 5:98-cr-00013-DCB Document 84 Filed 06/08/20 Page 3 of 15



ordered that the petitioner be provided with a mental health

examination in accordance with the provisions of Sections 4241,

4242, and 4247, Title 18, United States Code. [ECF No. 9].

     Accordingly, Wilson was transferred to the U.S. Medical

Center in Springfield, Missouri, for evaluation to determine his

competency to stand trial in the instant offense. [ECF No.24] at

10. Wilson was evaluated between August 20 and October 2, 1998.

See id. The clinical psychologist determined that Wilson did not

meet the diagnosis criteria for any major mental illness. See

id. The psychologist noted that Wilson did not have a mental

disease or defect that would impair his ability to appreciate

the nature, quality, or wrongfulness of his actions. See id.

Wilson’s disruptive and uncooperative behavior was found to be

consistent with symptoms of a personality disorder, which is not

generally construed as a major mental illness. See id. The

evaluation determined that there was no compelling reason that

Wilson’s mental state should affect any sentence imposed by the

Court. See id.

                               Discussion

     The writ of coram nobis “has been used as an avenue of

collateral attack when the petitioner has completed his sentence




                                    3
      Case 5:98-cr-00013-DCB Document 84 Filed 06/08/20 Page 4 of 15



and is no longer ‘in custody’ for purposes of seeking relief

under either 28 U.S.C. § 2241 or § 2255.”        United States v.

Dyer, 136 F.3d 417, 422 (5th Cir. 1998).        The writ is properly

issued “in circumstances where the petitioner can demonstrate

civil disabilities as a consequence of the criminal conviction,

and that the challenged error is of sufficient magnitude to

justify the extraordinary relief.”       Jimenez v. Trominski, 91

F.3d 767, 768 (5th Cir. 1996).      The writ should only be used to

correct errors “of the most fundamental character” and when

“sound reasons exist[] for failure to seek appropriate earlier

relief.”   United States v. Morgan, 346 U.S. 502, 512 (1954).

     “Unlike habeas relief, coram nobis relief ‘comes after the

petitioner has completed [his custodial] sentence and will not

be retried; thus, the granting of coram nobis normally results

in the expungement of the conviction, with no possibility of

further proceedings to determine whether the petitioner was

guilty of the offense charged.’” Moskowitz v. United States, 64

F.Supp.3d 574, 577 (S.D. New York 2014)(citing United States v.

Mandanici, 205 F.3d 519, 532 (2nd Cir. 2000)(Kearse, J.,

concurring)). A coram nobis petitioner “bears the considerable

burden of overcoming the presumption that previous judicial

proceedings were correct.”     Dyer, 136 F.3d at 422.




                                    4
      Case 5:98-cr-00013-DCB Document 84 Filed 06/08/20 Page 5 of 15



     The failure to hold a competency hearing when

constitutionally required is a fundamental error that may

entitle a person to coram nobis relief. See Nicks v. United

States, 955 F.2d 161, 167 (2nd Cir. 1992). The Court will review

two of the requirements for a successful Writ of Coram Nobis:

(1) that sound reasons exist for failure to seek appropriate

relief earlier, and (2) that there are circumstances compelling

such action to achieve justice. See id. The petitioner has shown

the third requirement, i.e., that the petitioner continues to

suffer legal consequences from his conviction that may be

remedied by granting the writ. See id. Here, the petitioner was

sentenced under the habitual offender statute in Mississippi

State Court as a result of his guilty plea in this case.

Therefore, he continues to suffer legal consequences from his

conviction. See id.(finding legal consequences when the

conviction is used as an aggravating factor in another

sentencing).

Sound Reason for Failure to Seek Appropriate Relief Earlier

     Wilson’s coram nobis petition was filed in 2019,

approximately twenty years after Wilson pleaded guilty to two

counts of bank robbery in violation of 18 U.S.C. § 2113(a) and

fifteen years after his state court conviction for bank robbery.

Wilson was represented by counsel in both the federal and


                                    5
       Case 5:98-cr-00013-DCB Document 84 Filed 06/08/20 Page 6 of 15



Mississippi proceedings – and determined to be competent by this

Court and the Mississippi court. [ECF No. 80] at p. 4.

       “Given the fact that coram nobis relief is available only

in extraordinary circumstances to correct errors of the most

fundamental character, both the interest in finality of

judgments and equitable principles require that the standards

for coram nobis relief be no less stringent than those imposed

on prisoners seeking relief under §§ 2254 and 2255.” Lee v.

United States, Civ. No. 3:08-cv-2044, 2009 WL 3762112, at *4

(N.D. Tex. Nov. 10, 2009). To allow Wilson to pursue coram nobis

relief despite the decades long delay in seeking the same would

“undermine the weighty interest in the finality of judgments.”

Id.

      In his Writ for Coram Nobis, Wilson asserts that he has

sound reasons for his failure to seek appropriate earlier

relief. Wilson claims that he did not seek relief sooner because

no one informed him of “his right not to be convicted while

incompetent” also, that “petitioner was not sufficiently capable

of pursuing relief while in custody due to his depression.” [ECF

No. 80] at 3.

      The Court is not persuaded by Petitioner’s argument. He is

a consistent filer and has attempted to evade his status as a

habitual offender by attempting for over a decade to overturn

                                     6
      Case 5:98-cr-00013-DCB Document 84 Filed 06/08/20 Page 7 of 15



the 1999 judgment against him. The Court stated as much in its

2007 Order denying Wilson’s challenge to his conviction and the

enforcement of his plea agreement. See [ECF No. 48](“The Court

surmises that the defendant is attempting to attack the 1999

felony bank robbery conviction and thereby erase one of the

bases under the Mississippi habitual offender statute (Miss.

Code Ann. § 99-19-81) for his life sentence without parole which

he received as a consequence of his state-court conviction for

the March 2004 bank robbery.”)

     In 2007, Wilson filed a Motion to Vacate under 28 U.S.C.

2255 [ECF No. 34]; in 2008 Wilson filed a Motion to Alter or

Amend Judgment and a Motion for Relief from Judgment or Order

[ECF Nos. 51, 52]; in 2009 Wilson filed a second Motion for

Relief from Judgment or Order [ECF No. 71]; in 2011 Wilson filed

a Motion for Records and Transcripts [ECF No. 76] so that he

could file another Motion to Vacate, Set Aside or Correct the

Conviction and Sentence under 28 U.S.C. § 2255. Petitioner’s

argument that he was “not sufficiently capable of pursuing

relief while in custody due to his depression” is countered by

the clear evidence of his continued interaction with the court

system throughout his incarceration. Petitioner’s argument that

he was uninformed of his “right not to be convicted while

incompetent” is equally unavailing.



                                    7
      Case 5:98-cr-00013-DCB Document 84 Filed 06/08/20 Page 8 of 15



     The Second Circuit addressed a similar delay in a coram

nobis challenge to a district court’s failure to hold a sua

sponte competency hearing. See e.g., Nicks v. United States, 955

F.2d 161 (2nd Cir. 1992). In Nicks, the petitioner filed his

writ for coram nobis fifteen years after his federal armed bank

robbery conviction and five years after his Alabama murder

conviction. See id. at 167. The Second Circuit remanded the case

to the District Court to determine whether the petitioner had a

“sound reason” for failure to seek appropriate relief earlier.

See id. at 167–68. The district court found that the petitioner

had sound reasons, explaining “[a]t no time revealed by the

post-sentencing record was Nicks in a condition to evaluate the

need for and prospects of coram nobis relief, or to instruct his

attorneys in that regard. To hold otherwise would be to condemn

an incompetent inmate for his failure to initiate litigation on

the issue of his own competence.” Nicks v. United States, 835

F.Supp. 151, 155 (S.D. N.Y. 1993).

     Wilson has not provided any evidence of incompetence in the

intervening years between his 1999 guilty plea and his petition

for writ of coram nobis. Wilson states that he was given a

psychiatric examination for his 2004 bank robbery conviction and

was again found to be competent. [ECF No. 80] at 4.

Additionally, the Court has reviewed the multiple motions and

letters that Wilson has filed or sent to the Court and in each
                                    8
      Case 5:98-cr-00013-DCB Document 84 Filed 06/08/20 Page 9 of 15



he is articulate and able to express himself with clarity. There

is no indication that Wilson was unable to evaluate the need for

coram nobis relief or to instruct legal counsel as such.

Therefore, the Court finds that petitioner has not presented a

sound reason for his 15-year delay in filing for coram nobis

relief. Inasmuch as the petitioner fails to demonstrate a sound

reason for delay, the writ for coram nobis must be dismissed.

However, the Court shall also examine whether the petitioner has

demonstrated circumstances that would compel coram nobis relief.

Circumstances Compelling Such Action to Achieve Justice

     A person must be mentally competent to plead guilty to a

crime. Mental illness does not per se render a defendant

incompetent. See United States v. Williams, 819 F.2d 605, 608

(5th Cir. 1987). To be deemed incompetent, the defendant must be

“unable to understand the nature and consequences of the

proceedings against him” or be unable to “assist properly in his

defense.” Id. at 608. “The Fifth Circuit has held that a suicide

attempt, by itself, is not necessarily sufficient to create

‘reasonable cause’ for a competency hearing.” Mata v. Johnson,

210 F.3d 324, 330 (5th Cir. 2000)(citing United States v. Davis,

61 F.3d 291, 304 (5th Cir. 1995))

     Section 4241(a) states:




                                    9
     Case 5:98-cr-00013-DCB Document 84 Filed 06/08/20 Page 10 of 15



          Motion to determine competency of defendant.— At any
          time after the commencement of a prosecution for an
          offense and prior to the sentencing of the defendant,
          or at any time after the commencement of probation or
          supervised release and prior to the completion of the
          sentence, the defendant or the attorney for the
          Government may file a motion for a hearing to
          determine the mental competency of the defendant. The
          court shall grant the motion, or shall order such a
          hearing on its own motion, if there is reasonable
          cause to believe that the defendant may presently be
          suffering from a mental disease or defect rendering
          him mentally incompetent to the extent that he is
          unable to understand the nature and consequences of
          the proceedings against him or to assist properly in
          his defense.
“[A] hearing is required on a defendant’s competency to plead

guilty whenever the trial judge entertains or should reasonably

entertain a good faith doubt as to that defendant’s ability to

understand the nature and consequences of the plea or to

participate intelligently in the proceedings and to make a

reasoned choice among the alternatives presented.” See Chavez v.

United States, 656 F.2d 512, 517 (9th Cir. 1981). A good faith

doubt should arise when there is “substantial evidence” of

incompetence. See id. To determine whether there is a reasonable

cause to doubt a defendant’s competence, courts consider: “(1)

any history of irrational behavior, (2) the defendant's demeanor

at trial, and (3) any prior medical opinion on competency.”

United States v. Messervey, 317 F.3d 457, 463 (5th Cir. 2002).

     The Fifth Circuit has addressed a similar set of facts to

the instant case in United States v. Arthur, No. 09-20877, 2011


                                   10
     Case 5:98-cr-00013-DCB Document 84 Filed 06/08/20 Page 11 of 15



WL 2749609 (5th Cir. July 15, 2011). In Arthur, the defendant

underwent two psychological evaluations at the request of her

counsel. See id. at *10. The psychological reports noted that

the defendant had been diagnosed with bipolar disorder and

chronic, severe post-traumatic stress disorder. See id. However,

the report stated that the defendant was competent to stand

trial and was sane at the time of the offense. See id. Based on

the two psychological reports, the Fifth Circuit found that the

district court did not receive information which, objectively

considered, should have raised a doubt about the defendant’s

competency. See id.

     Additionally, in a well reasoned opinion out of the United

States Court of Appeals, Second Circuit, the Court found that it

was not an abuse of discretion for a district court to rely on a

court ordered competency evaluation in its determination that

there was no reasonable cause for a competency hearing. See

United States v. Simmons, No. 97-1291, 1998 WL 538120, at *1

(2nd Cir. Aug. 17, 1998)(finding that a district court may “rely

on this evidence to determine that there is no reasonable cause

for a competency hearing.”); see also, United States v.

Premachandra, 32 F.3d 346, 347 (11th Cir. 1994)(finding that a

district court did not err in accepting a guilty plea without

conducting a competency hearing when the court ordered mental



                                   11
      Case 5:98-cr-00013-DCB Document 84 Filed 06/08/20 Page 12 of 15



evaluation showed that the defendant was suffering from a mental

illness but that the defendant was competent to stand trial).

      Included in the materials submitted to the Court for review

upon sentencing, was the competency evaluation of Wilson

conducted at the U.S. Medical Center in Springfield, Missouri.

Defense counsel had the opportunity to provide objections

regarding the presentence report. In his objections, counsel

discusses the Springfield evaluation. 1 The evaluation contained

the following opinion, in relevant part, of Doctor Richart L.

DeMier, clinical psychologist:

            “Mr. Wilson had an adequate understanding of the
            possible pleas that can be entered by a defendant. He
            realized that a guilty plea is tantamount to an
            admission of the allegations. He recognized that a not
            guilty plea could be appropriate even when the
            defendant committed the act with which he is charged,
            and that a person may plead not guilty until he is
            able to determine the strength of the evidence. He
            recognized the term of no contest, but he was unable
            to identify the meaning of that plea. However, he
            readily understood a brief explanation. He displayed a
            basic understanding of the plea of not guilty by
            reason of insanity, and he recognized that the
            disposition of a person adjudicated not guilty by
            reason of insanity generally involves treatment in an
            inpatient setting, such as a prison or hospital. He
            displayed a thorough understanding of the concept of a
            plea agreement, and stated he has been involved in a
            plea agreement in the past. He explained that the most
            common plea agreement involves a reduced penalty in
            exchange for a guilty plea. He discussed potential
            advantages and disadvantages of plea agreements, and

1 Counsel for Wilson noted that Dr. Richart DeMier did not have any additional

medical records sought from Charter Hospital when the report was prepared and
that Dr. DeMier did not reference the fact that Wilson suffers from
Eosinophilia, of which a primary symptom is depression.

                                     12
     Case 5:98-cr-00013-DCB Document 84 Filed 06/08/20 Page 13 of 15



             he explained the issues he would consider if a plea
             agreement were offered, such as the strength of the
             evidence against him and the proposed penalty.


             It is my opinion that Mr. Wilson has an adequate
             understanding of the nature and potential consequences
             of the proceedings against him. It is also my opinion
             that he is currently competent to assist properly in
             his defense. During the evaluation, he was able to
             discuss his version of the facts of his case in a
             clear and coherent manner. He appeared capable of
             disclosing appropriate information to his attorney,
             considering various courses of action, providing
             relevant testimony if necessary, and making decisions
             following consultations with his attorney.


             Based on this information, it is my opinion that Mr.
             Wilson is currently competent to proceed to trial or
             make other decisions about his legal case. He does not
             suffer from any mental disease or defect which would
             preclude his ability to understand the nature and
             consequences of the proceedings against him or to
             assist properly in his defense.”
See (Def.’s Obj. to Pre-Sentence Report Exh. E, at 9). Upon

review of the competency evaluation and interactions with the

Defendant during sentencing, the Court had no reasonable cause

to doubt the defendant’s ability to understand the nature and

consequences of the plea or to participate intelligently in the

proceedings and to make a reasoned choice among the alternatives

presented.

     It should be noted that due to the age of this case, the

court reporter did not file a transcript of the courtroom

proceedings. Additionally, on the date this Writ for Coram Nobis

was filed, the transcript had been destroyed because the case is

                                   13
     Case 5:98-cr-00013-DCB Document 84 Filed 06/08/20 Page 14 of 15



over twenty years old. However, the petitioner described his

decision to accept a plea deal in post-judgment proceedings,

stating the following:

          “The petitioner[‘s] decision to admit guilt was based
          on receiving a lesser sentence ranging from 70-87
          months along with 3-years supervised release.
          Petitioner was told this fact from [his] court
          appoint[ed] attorney, the prosecutor stating this fact
          in open court and the Court when imposing sentencing.
          This effect caused petitioner not to do any appeal
          timely.”
[ECF No. 73].
                              Conclusion
     The Petitioner has failed to show a sound reason for not

seeking earlier relief or circumstances compelling the Court to

grant his Writ of Coram Nobis. At the time of his guilty plea,

the petitioner underwent a psychiatric evaluation and was found

to be competent. There was no reason for the Court to doubt

Wilson’s ability to understand the nature and consequences of

the plea or to participate intelligently in the proceedings and

to make a reasoned choice among the alternatives presented.

Therefore, the Court did not conduct a sua sponte competency

hearing. In the years following the guilty plea, there is no

evidence that the petitioner was incompetent or unable to pursue

the appropriate relief. For these reasons the Writ for Coram

Nobis must be DENIED.

     Accordingly,


                                   14
     Case 5:98-cr-00013-DCB Document 84 Filed 06/08/20 Page 15 of 15



    It is HEREBY ORDERED that the Writ of Coram Nobis is

DENIED.

    SO ORDERED this the 8th day of June, 2020.

                                        __/s/ David Bramlette________
                                         UNITED STATES DISTRICT JUDGE




                                   15
